      0:20-cv-03489-JFA          Date Filed 12/01/20       Entry Number 16      Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Janice McMullen Jones,                        )              C/A No. 0:20-3489-JFA-PJG
                                              )
                              Plaintiff,      )
                                              )
        v.                                    )
                                              )
Pastor Diana Cherry, From the Heart Church )
Ministry; Pastor John Hagee, Cornerstone      )
Church; Pastor Joel Osteen, Lakewood          )               ORDER AND
Church; Bishop Noel Jones, Noel Jones         )       REPORT AND RECOMMENDATION
Ministries; Pastor Jimmy Swaggart, Family     )
Worship Center; Bishop Paul Morton,           )
Greater St Stephen Ministry; Pastor Jentzen   )
Franklin, Free Chapel; Pastor Greg Laurie,    )
Harvest Christian Fellowship; Bishop Claude )
Alexander Jr, The Park Church; Pastor Robert )
Morris, Gateway Church; Pastor Brian          )
Houston, Hillsong Church; Pastor Wayne        )
Corderio, New Hope Christian Fellowship       )
Ministry; Prophet Rick Joyner, Morningstar    )
Ministries; Pastor John Gray, Relentless      )
Church; Pastor Ron Carpenter, Redemption      )
Church; Bishop T D Jakes, The Potter’s        )
Touch; Kenneth Hagin, RHEMA Bible             )
Church; James Mc Donald, Harvest Bible        )
Chapel; Pastor Creflo Dollar, World           )
Changers Ministry International; Pastor Taffi )
Dollar, World Changers Ministry               )
International, Debra Morton, Greater St       )
Stephen Full Gospel                           )
                                              )
                              Defendants.     )


       Plaintiff Janice McMullen Jones, proceeding pro se, brings this civil action. Plaintiff files

this action in forma pauperis under 28 U.S.C. § 1915.1 This matter is before the court pursuant to

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint



       1
           Plaintiff’s motion for leave to proceed in forma pauperis is granted. (ECF No. 3.)
                                             Page 1 of 5
       0:20-cv-03489-JFA         Date Filed 12/01/20        Entry Number 16         Page 2 of 5




in accordance with applicable law, the court concludes this matter should be summarily dismissed

without prejudice and issuance and service of process.

I.      Factual and Procedural Background

        Plaintiff previously filed a case in this court wherein she claimed that she entered into

“covenant agreements” with various pastors to preach and teach in their churches for

compensation. Jones v. Cherry, C/A No. 0:20-1876-JFA. She claimed the pastors, whom she

named as defendants, breached those agreements, but Plaintiff gave no other detail about the

purported breaches. Plaintiff asked the court to order that new dates be scheduled to teach and

preach at the defendants’ churches and to be compensated with damages. The court summarily

dismissed that action for lack of subject matter jurisdiction.

        Plaintiff now files this civil action against mostly the same defendants on a standard

complaint form for pro se civil cases. However, the form complaint contains almost no facts or

information outside of the list of defendants. Plaintiff indicates the basis for the court’s jurisdiction

is race, sex, and age discrimination as to Defendants Joyner and Gray. Otherwise, Plaintiff lists

the relief she seeks as “depending” and writes nothing else of substance on the form.

II.     Discussion

        A.      Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without prepaying the

administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which




                                              Page 2 of 5
      0:20-cv-03489-JFA         Date Filed 12/01/20       Entry Number 16        Page 3 of 5




relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The court concludes that it lacks subject matter jurisdiction over this matter because it is

duplicative of Plaintiff’s other case that was recently dismissed for lack of subject matter

jurisdiction. Plaintiff provides much less information in this matter than the previous case, but she

lists nearly all of the same defendants and she only filed this matter after the judgment was issued

in her previous case. Therefore, this matter should be dismissed as duplicative and frivolous. See

Cottle v. Bell, 229 F.3d 1142 (4th Cir. 2000) (“Because district courts are not required to entertain

duplicative or redundant lawsuits, they may dismiss such suits as frivolous pursuant to § 1915(e).”)

(citing Aziz v. Burrows, 1158, 1158 (8th Cir. 1992)); see also Ross v. Baron, 493 F. App’x 405,

406 (4th Cir. 2012) (unpublished) (“[B]ecause a court lacks subject matter jurisdiction over an

obviously frivolous complaint, dismissal prior to service of process is permitted.”).

       Alternatively, to the extent Plaintiff intends the instant matter to seek redress against the

defendants on bases different than those raised in the previous lawsuit, the court concludes that

Plaintiff’s failure to provide any facts, assert any causes of action, or specify any relief fails to



                                            Page 3 of 5
       0:20-cv-03489-JFA         Date Filed 12/01/20        Entry Number 16         Page 4 of 5




establish that the court has subject matter jurisdiction over this matter. See Fed. R. Civ. P. 8(a)(1)

(requiring the complaint provide “a short and plain statement of the grounds for the court’s

jurisdiction[.]”); Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985) (“[P]laintiffs

must affirmatively plead the jurisdiction of the federal court.”); see also In re Bulldog Trucking,

Inc., 147 F.3d 347, 352 (4th Cir. 1998) (requiring the court to sua sponte determine if a valid basis

for its jurisdiction exists, “and to dismiss the action if no such ground appear”). Plaintiff lists the

basis of the court’s jurisdiction as race, sex, and age discrimination as to Defendants Joyner and

Gray, but conclusory statements without supporting facts or citation to specific legal precedent

establishing a cause of action to be pursued fails to adequately establish federal question

jurisdiction under Rule 8. See Burgess v. Charlottesville Sav. & Loan Ass’n, 477 F.2d 40, 43-44

(4th Cir. 1973) (“[T]he mere assertion in a pleading that the case is one involving the construction

or application of the federal laws does not authorize the District Court to entertain the suit[,] nor

does federal jurisdiction attach on the bare assertion that a federal right or law has been infringed

or violated or that the suit takes its origin in the laws of the United States.”) (internal citations and

quotation marks omitted). Consequently, even if this case is not duplicative of Plaintiff’s previous

lawsuit, Plaintiff’s Complaint fails to invoke the court’s subject matter jurisdiction.

III.    Conclusion

        Accordingly, the court recommends that the Complaint be summarily dismissed without

prejudice and without issuance and service of process.


                                                __________________________________________
December 1, 2020                                Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE

             Plaintiff’s attention is directed to the important notice on the next page.




                                              Page 4 of 5
      0:20-cv-03489-JFA         Date Filed 12/01/20       Entry Number 16       Page 5 of 5




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 5 of 5
